Citation Nr: 0812094	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-28 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for left ankle 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from April 1977 to May 1982 
and from December 1985 to June 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Waco, Texas.

The veteran indicated on his substantive appeal (VA Form 9) 
that he desired  a Travel Board Hearing at the local RO, 
which a December 2007 letter informed him was schedule for 
February 6, 2008.  In a January 2008 letter, the veteran 
cancelled his appearance due to personal circumstances and 
withdrew his request for a hearing.  See 38 C.F.R. § 20.702 
(2007).


FINDINGS OF FACT

1.  The veteran has the maximum schedular rating for 
limitation of motion of the left ankle without evidence of 
ankylosis.

2.  The evidence does not suggest the veteran's left ankle 
disability is so severe as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for degenerative joint disease of the left ankle, including 
on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.71, Plate II, 4.71a, Diagnostic 
Codes (DCs) 5010, 5271 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

While the November 2004 pre-decision letter did not meet the 
above criteria, the Board finds no prejudice accrued to the 
veteran, as the error was cured by a subsequent curative 
notice.  In addition to having been informed of the specific 
rating criteria and the bases for denying a higher rating in 
the rating decision and Statement of the Case, a March 2006 
RO letter specifically addressed the types of evidence the 
veteran could submit to show the nature, severity, and impact 
of the left ankle disorder on his conditions of employment.  
The March 2006 letter also explained that ratings may be 0 to 
100 percent.  Further, the veteran specifically asserted how 
his left ankle manifested as compared to the range of motion 
criteria and, in his VA Form 9, he specifically asserted that 
he met the criteria for consideration of an extra-schedular 
rating.  Finally, following issuance of the March 2006 
letter, obtaining additional medical records identified by 
the veteran, and affording him another examination, the 
veteran's claim was readjudicated, as shown by the July 2006 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

Thus, the Board finds that any presumed prejudice from the 
content deficiency of the 2004 VCAA notice, see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), was cured by the 
March 2006 letter.  Further, the veteran's correspondence 
demonstrates the purpose of the VCAA notice was not 
frustrated and that the essential fairness of the 
adjudication was not affected, as the veteran had a 
meaningful opportunity to participate in the adjudication of 
his claim.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claim, and as warranted by law, affording VA 
examinations.  In sum, there is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

Governing Law and Regulation

Historically, a February 1999 rating decision granted service 
connection for left ankle traumatic arthritis and assigned a 
20 percent rating.  The veteran sought an increased rating in 
October 2004. 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's service-connected left ankle disability is 
evaluated as 20 percent disabling under DCs 5010-5271.  See 
38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  The Rating Schedule provides that traumatic and 
degenerative arthritis, substantiated by X-ray findings, is 
rated on the basis of limitation of motion of the affected 
joint or joints involved.  38 C.F.R. §§ 4.71a, DCs 5003, 
5010.

Under DC 5271, a maximum 20 percent rating is assigned for 
marked limitation of ankle motion.  See 38 C.F.R. § 4.71a, DC 
5271.  Normal range of motion in an ankle is considered to be 
20 degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 3 0 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5270.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45. See, too, § 4.59.


Analysis

In this case, the Board notes the veteran is presently 
receiving a 20 percent rating which is the maximum schedular 
rating for limitation of ankle motion under DCs 5010-5271.  
To warrant a higher rating, the medical evidence must show 
that the veteran has ankylosis of his left ankle - meaning 
essentially immobility and consolidation of the joint due to 
disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

VA outpatient records of October 2004 reflect that the 
veteran had normal range of motion in the left ankle on 
physical examination.  An October 2004 podiatry entry noted 
the veteran had 10 degrees of subtalar joint range of motion 
left and assessed severe degenerative joint disease.  A 
December 2004 VA examination revealed passive range of motion 
on dorsiflexion of 0 to 5 degrees and plantar flexion to 
about 20 degrees.  An August 2005 VA physical therapy 
assessment noted 0 to 5 degrees of dorsiflexion in the left 
ankle.  A subsequent June 2006 examination revealed passive 
and against-gravity range of motion of 0 to 20 degrees on 
dorsiflexion, and 0 to 10 degrees against strong resistance.  
The examiner specifically stated that there was no joint 
ankylosis.  

Because the veteran is able to move his left ankle, by 
definition it is not immobile; so he does not have ankylosis.  
38 C.F.R. § 4.71, DC 5270.

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran already has the maximum possible rating under DC 
5271, DeLuca considerations are inapplicable.


Extra-Schedular Consideration

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell v. Brown, 9 Vet. App. 
at 339.

The RO Decision Review Officer determined that the veteran's 
left ankle did not present such an unusual picture.  The 
Board finds no basis on which to disagree with the Decision 
Review Officer that there is nothing in the record to 
distinguish this case from the cases of numerous other 
veteran's who are subject to the schedular rating criteria 
for the same disability.  While the veteran's left ankle 
disorder does impact his ability to perform his work, his 20 
percent rating addresses that factor.  Thus, the Board finds 
that the currently assigned 20 percent schedular rating has 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected left ankle disorder.  See 38 
C.F.R. § 4.1.  Further, there is no evidence revealing 
frequent periods of hospitalization.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim for a higher rating, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).




ORDER

Entitlement to a rating higher than 20 percent for left ankle 
degenerative joint disease is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


